1
2
3
4
5
6
7
8
                            UNITED STATES DISTRICT COURT
9
                          CENTRAL DISTRICT OF CALIFORNIA
10
11    CHRISTIAN DIAZ,
                                                  Case No. 5:19-cv-01441-PA (GJS)
12                  Petitioner
                                                   ORDER: DISMISSING
13            v.                                   DUPLICATIVE ACTION; AND
                                                   DENYING A CERTIFICATE OF
14    SCOTT FRAUENHEIM,                            APPEALABILITY
15                  Respondent.
16
17      On July 31, 2019, the Clerk’s Office filed a 28 U.S.C. § 2254 habeas petition
18   submitted by Petitioner and assigned it Case No. 5:19-cv-01408-PA (MAA) (the
19   “First-Filed Action”). The petition in the First-Filed Action indicated that Petitioner
20   had submitted it to prison authorities for mailing on July 24, 2019, and that the
21   Clerk’s Office had received it on July 29, 2019.
22      On July 24, 2019, by separate envelope, Petitioner mailed a copy of the First-
23   Filed Action petition to this District, which the Clerk’s Office also received on July
24   29, 2019. Rather than treat this mailing as an extra copy of the petition already filed
25   in the First-Filed Action, the Clerk’s Office initiated a separate, new action and
26   assigned it Case No. 5:19-cv-01415-PA (GJS) (“Second-Filed Action”). Thus, as of
27   July 31, 2019, Petitioner had two virtually identical Section 2254 habeas actions
28
1    pending in this District.1
2        Before the above two habeas cases commenced, on or about July 18, 2019,
3    Petitioner mailed a letter to the Clerk of this District, in which he requested a
4    prospective extension of the statute of limitations for his – at that time – not-yet
5    filed Section 2254 habeas petition. The Clerk’s Office received that letter on July
6    23, 2019, before the First-Filed and Second-Filed Action petitions had been received
7    in the mail. For reasons unclear to the Court, the Clerk’s Office did not take action
8    on the letter at that time. Instead, after the First-Filed and Second-Filed Actions had
9    been docketed and commenced, the Clerk’s Office, on August 2, 2019, generated a
10   third case by assigning a new case number and filing and docketing the January 18,
11   2019 letter as a pleading initiating a separate Section 2254 habeas case, namely, the
12   instant action, Case No. 5:19-cv-01441-PA (GJS).2
13       On August 6, 2019, in the two Section 2254 cases pending before her, United
14   States Magistrate Judge Gail J. Standish issued an Order To Show Cause Re:
15   Possible Dismissal for Untimeliness. [Dkt 3, this action; Dkt. 4, Second-Filed
16   Action.] On September 9, 2019, Petitioner filed a Response. [Dkt. 4, this action;
17   Dkt. 5, Second-Filed Action.]
18       Thus, as of August 2, 2019, Petitioner had three separate Section 2254 habeas
19   actions pending in this District that all challenged the same state conviction (a 2013
20   conviction in San Bernardino County Superior Court Case No. FVA700187). In
21   two of those, a potential untimeliness problem had been flagged with respect to
22   Petitioner’s desired habeas challenge to this state conviction. In the other, the First-
23   Filed Action, on September 20, 2019, Respondent filed a motion to dismiss on the
24
     1
25           The petition docketed in the First-Filed Action is missing a page contained in the petition
     docketed in the Second-Filed Action. Thus, the Second-Filed Action more correctly reflects the
26   petition that Petitioner wishes to pursue.
27   2
            At that point in time, the letter, instead, should have been filed in either or both of the two
28   concurrently-filed pending Section 2254 cases, rather than been treated as, in effect, a separate
     habeas petition warranting a separate case number.
                                                        2
1    ground that the case was duplicative of the concurrently-filed Second-Filed Action,
2    in which the timeliness issue already had been briefed and was proceeding to
3    consideration. Petitioner did not oppose that motion. On November 12, 2019, the
4    Court dismissed the First-Filed Action without prejudice to Petitioner’s pursuit of
5    the duplicative Second-Filed Action. [Dkt. 10, First-Filed Action.] Even though he
6    did not oppose the motion to dismiss and has not identified any reason why he
7    should be allowed to pursue wholly duplicative actions at the same time, Petitioner
8    has appealed that November 12, 2019 Order. [Dkt. 13, First-Filed Action.]
9       The Second-Filed Action is proceeding, and the timeliness issue will be resolved
10   either in Petitioner’s favor – in which case the claims alleged in the petition filed in
11   that case will proceed to a merits consideration – or against Petitioner. In either
12   event, there is no reason for the letter filed in this action to proceed as a separate
13   Section 2254 habeas action, particularly given that the letter does not constitute an
14   actual habeas petition and, at the time it was submitted, simply sought a prospective
15   extension of the limitations period before Petitioner could file his Section 2254
16   habeas petition. He has done so now through the petition pending in the Second-
17   Filed Action, and the timeliness issue will be resolved therein, including the
18   questions of whether that petition was untimely and Petitioner should receive
19   equitable tolling based on any of the circumstances he alleges, both through the
20   instant letter and his Response to the Order To Show Cause. Indeed, in her Order
21   To Show Cause, Magistrate Judge Standish made clear that she had considered the
22   substance of the letter and its attachments, and these matters will continue to be
23   considered until the timeliness issue is resolved, as they are a part of the record.
24      The resources of the Court and the litigants before it are not endless and should
25   not be expended in a duplicative manner for no good reason. There is no tenable
26   reason for the Court to rule on what is a single timeliness issue twice, simply
27   because Petitioner’s submissions improperly were split into two separate cases when
28   they should have been filed and docketed as one. There also is no tenable reason for
                                                 3
1    Petitioner to be forced to submit duplicative filings in two separate cases (with an
2    attendant cost to him and duplication of effort) when a single filing in one case will
3    suffice. There simply is no legitimate reason why a Clerk’s Office error should
4    necessitate that parallel cases proceed based on a single Section 2254 habeas attack
5    on a single state court conviction, when that error can be corrected by allowing
6    Petitioner to proceed with a single case – the pending Second-Filed Action – which
7    will afford him the full opportunity for the consideration of his habeas petition.
8       Federal courts “retain broad powers to prevent duplicative or unnecessary
9    litigation.” Slack v. McDaniel, 529 U.S. 473, 478 (2000); see also Landis v. N. Am.
10   Co., 299 U.S. 248, 254 (1936) (every federal court has the inherent power “to
11   control disposition of the causes on its docket with economy of time and effort for
12   itself, for counsel, and for litigants”). “Plaintiffs generally have ‘no right to
13   maintain two separate actions involving the same subject matter at the same time in
14   the same court and against the same defendant.’” Adams v. Calif. Dep’t of Health
15   Services, 487 F.3d 684, 688 (9th Cir. 2007) (citation omitted) (affirming the
16   dismissal of a later-filed duplicative lawsuit). A plaintiff must bring one action
17   against a party or privies relating to the same transaction or event. Id. at 693.
18   “District courts retain broad discretion to control their dockets and ‘[i]n the exercise
19   of that power they may impose sanctions including, where appropriate, . . .
20   dismissal.’” Id. at 688 (citation omitted). “After weighing the equities of the case,
21   the district court may exercise its discretion to dismiss a duplicative later-filed
22   action.” Id.; see also M.M. v. Lafayette Sch. Dist., 681 F.3d 1082, 1091 (9th Cir.
23   2012) (“a district court has broad discretion to control its own docket, and that
24   includes the power to dismiss duplicative claims”); Shappell v. Sun Life Assur. Co.,
25   No. 10-cv-03020-MCE-EFB, 2011 WL 2070405, at *2 (E.D. Cal. May 23, 2011)
26   (dismissing second of two separate, but identical, actions, observing that “[t]he
27   inherent power to manage the Court’s own docket permits it to order dismissal of
28   duplicative claims in order to foster judicial economy and the ‘comprehensive
                                                 4
1    disposal of litigation’”) (citation omitted). The fact that a district court has
2    identified defects in a first-filed action does not give a litigant the right to file a
3    second lawsuit based upon the same facts. Adams, 487 F.3d at 688; see also Garza
4    v. Unknown, No. 1:08-cv-01307 GSA, 2009 WL 197528 (E.D. Cal. Jan. 27, 2009)
5    (dismissing habeas petition on the ground it was duplicative when it sought to
6    challenge same conviction challenged by earlier petitions that had been dismissed
7    for failure to state a claim).
8       There is no justification for allowing two separate cases to proceed based on
9    what plainly is a single Section 2254 attack on Petitioner’s state court conviction. In
10   the interests of judicial economy, this action will be dismissed on the ground that it
11   is duplicative of the parties and claims and matters at issue in the First-Filed Action.
12      Accordingly, IT IS ORDERED that: this action is dismissed, without prejudice,
13   on the ground that it is duplicative of a pending action; and Judgment shall be
14   entered dismissing this action without prejudice.
15      In addition, pursuant to Rule 11(a) of the Rules Governing Section 2254 Cases in
16   the United States District Courts, the Court has considered whether a certificate of
17   appealability is warranted. See 28 U.S.C. § 2253(c)(2); Slack v. McDaniel, 529 U.S.
18   473, 484-85 (2000). The Court concludes that a certificate of appealability is
19   unwarranted, and thus, a certificate of appealability is DENIED.
20          IT IS SO ORDERED.
21
22   DATED: February 12, 2020
23                                             _______________________________
                                               PERCY ANDERSON
24                                             UNITED STATES DISTRICT JUDGE
25   Presented by:

26
27   ___________________________________
     GAIL J. STANDISH
28   UNITED STATES MAGISTRATE JUDGE
                                                   5
